NO. 07-03-0011-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



JANUARY 13, 2003



______________________________





IN RE MICHAEL RAY DUNN, A/K/A TERRY NEWTON SANDERS

_________________________________







Before JOHNSON, C.J., REAVIS, J. and BOYD, S.J.
(footnote: 1)
MEMORANDUM OPINION

Relator Michael Ray Dunn a/k/a Terry Newton Sanders, seeks issuance of a writ of mandamus against respondents the Honorable John Board, Judge of the 181
st
 District Court of Potter County, and Rebecca King, District Attorney of Potter County.  We deny the petition.  

When petition for writ of mandamus is made, it is the relator’s burden to show entitlement to the relief being requested.  
See
 
generally
 
Johnson v. Fourth District Court of Appeals
, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).  Relator must file with the petition a certified sworn copy of every document that is material to relator’s claim for relief and that was filed in any underlying proceeding, and a properly authenticated transcript of any relevant testimony from any underlying proceeding including any exhibits offered in evidence or a statement that no testimony was adduced in connection with the matter complained of.  
Tex. R. App. P.
 52.7(a).  

Relator’s petition contains only allegations.  Certified, sworn copies of motions and correspondence referenced in the petition are not attached or furnished, nor is any other document or transcript.  Relator has not presented a record which shows entitlement to the relief sought, or upon which we are authorized to act.  

The petition for writ of mandamus is denied.  



Phil Johnson

Chief Justice







FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.